NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

SINCLAIR T. HUNTER,                )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D17-4161
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 18, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Philip J. Federico,
Judge.

Sinclair T. Hunter, pro se.


PER CURIAM.

              Affirmed. See Gudinas v. State, 879 So. 2d 616 (Fla. 2004); Tillman v.

State, 900 So. 2d 633 (Fla. 2d DCA 2005); O'Neal v. State, 862 So. 2d 91 (Fla. 2d DCA

2003); Sustakoski v. State, 992 So. 2d 306 (Fla. 4th DCA 2008); Luton v. State, 934 So.
2d 7 (Fla. 3d DCA 2006).



SILBERMAN, VILLANTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.